J-S37029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JOHNATHAN WINSTON                          :
                                               :
                      Appellant                :   No. 3416 EDA 2019

        Appeal from the Judgment of Sentence Entered October 29, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000736-2019

BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                           Filed: November 19, 2020

        Appellant Johnathan Winston appeals from the judgment of sentence

following a bench trial and convictions for aggravated assault and possession

of an instrument of crime.1          Appellant contends the trial court erred by

denying his motion to dismiss the charges because the Commonwealth

violated his Sixth Amendment right to cross-examine and confront the

victim. We affirm.

        We adopt the facts set forth in the trial court’s opinion. See Trial Ct.

Op., 1/28/20, at 1-2.         We add that on August 5, 2019, as trial began,




____________________________________________


1   18 Pa.C.S. §§ 2702(a)(1), 907(a).
J-S37029-20


Appellant filed a motion in limine seeking to exclude certain evidence.2 In

relevant part to this appeal, Appellant argued as follows:

       [Appellant’s counsel]: Your Honor, [Appellant] has a Sixth
       Amendment Right to cross examine and confront any witnesses -
       - any and all witnesses accusing him of criminal activity. Our
       position is that if the Court were allow the Commonwealth to
       proceed in this scenario . . . where the complaining witness was
       not called that his Sixth Amendment Rights would be violated.

       THE COURT: Okay. Response?

       [The Commonwealth]: Your Honor, we have evidence that the
       crime was committed in the nature of surveillance video, other
       contemporaneous police officer testimony as to the injuries that
       the victim suffered, proffered excited utterance testimony which
       is on a body cam within approximately two minutes of the crime
       actually being taken place with the complaining witnesses, actual
       blood -- and it will be very clear from the video. So a substance
       of the crime that a crime was committed will be in evidence.
       And then once that body of the crime has been shown the
       Commonwealth intends to introduce evidence that [Appellant]
       gave a written statement to this effect. Not just written but also
       verbal statements soon after this incident. We would contend
       that non[e] of that -- in fact in every single homicide case that
       the Commonwealth prosecutes we are without a victim and can
       prove it through other means, namely in this case the
       surveillance video which shows the crime and admissions and
       excited utterances within minutes of the crime itself. For that
       reason the video will be – there’s no basis to suppress the video
       of the crime, nor any of the statements made by [Appellant].
       And just addressing number three of the Motion in Limine
       written or oral statements allegedly made by the complaining
       witness. The only statement that the Commonwealth intends to
       introduce are what we would submit are properly admitted under
       hearsay exception for excited utterance. The nature of the
____________________________________________


2 The motion was not part of the certified record, but the trial transcript
reflects that Appellant’s counsel handed a copy of the motion to the trial
court. N.T. Trial, 8/5/19, at 7.




                                           -2-
J-S37029-20


       excited utterance and the basis for it I submit would be apparent
       upon looking at the body cam footage within two minutes of the
       crime itself with blood pouring as well as testimony from the
       officers who heard that statement and the statement itself on
       the body cam. For those reasons I would ask the [c]ourt to
       deny the Motion in Limine. And also note that we have recently
       located -- and there’s no mystery in this case. It’s clear as day
       that the victim in this case did not wish to pursue it. But
       nevertheless the Commonwealth can prove it through much
       other means. But nevertheless we have recently located the
       victim in a juvenile -- that is in a juvenile placement in
       Philadelphia. And so with the Court’s permission would even be
       able to bring in the victim at a different date sometime within a
       week or two if necessary.

N.T. Trial at 10-11.3       The trial court stated it would defer ruling on the

excited utterance4 until it heard the testimony and deny the remainder of

Appellant’s motion in limine, which except for the surveillance video,

resolved issues that are not on appeal. Id. at 11.

       Trial began, and Officer Nicholas Epps, the responding officer, testified

on direct examination as to what happened when he arrived at the scene

within a few minutes of the assault:



____________________________________________


3 Although the motion was not part of the certified record, it appears that
Appellant also challenged the admission of the surveillance video of the
crime. See N.T. Trial at 10-11 (quoted above).
4 Pennsylvania Rule of Evidence 803(2) defines “excited utterance” as “A
statement relating to a startling event or condition, made while the declarant
was under the stress of excitement that it caused. When the declarant is
unidentified, the proponent shall show by independent corroborating
evidence that the declarant actually perceived the startling event or
condition.” Pa.R.E. 803(2).




                                           -3-
J-S37029-20


     [The Commonwealth:] How would you describe [the victim’s]
     demeanor and how he was at this particular time?

     [Officer Epps:] When I approached [the victim,] he was very
     worked up, agitated, bleeding from the face.

     [The Commonwealth:] And so why don’t you tell us what
     happens and what happens -- so you respond to the scene. Is
     this your first interaction with this investigation?

     [Officer Epps:] Yes. As soon as I seen him bleeding from the
     face I asked him I said what happened. He said the guy --

     [Appellant’s trial counsel:] Objection, Your Honor.

     [The Commonwealth:] Your Honor, between the last witness and
     Officer Epps’ testimony here for excited utterance purposes --

     THE COURT: Yeah, I think this is a classic textbook example of
     excited utterance.

     [The Commonwealth:] Go ahead, Officer Epps. Go ahead and
     what did you say?

     [Officer Epps:] I approached the [victim] and seen that he was
     bleeding from the face and I had asked him what had happened.
     And he said that the guy cut his face and shit.

     [The Commonwealth:] Did he know who or anything?

     [Officer Epps:] No, I didn’t ask him -- I said did you see the
     male and he said no I did not see him.




                                    -4-
J-S37029-20


Id. at 28-29; see also id. at 20 (stating that police arrived within a few

minutes of the actual assault), 26.5             Neither the victim nor Appellant

testified.6

       The trial court found Appellant guilty and ordered a presentence

investigation. Id. at 84-85. On October 29, 2019, the trial court sentenced

Appellant to ten to twenty years’ imprisonment, and Appellant did not file a

post-sentence motion. Appellant timely appealed and filed a court-ordered

Pa.R.A.P. 1925(b) statement.

       Appellant raises one issue:



____________________________________________


5 The parties do not dispute that the trial court intended to overrule
Appellant’s objection. We add that Appellant did not renew his objection but
that Appellant noted he filed a motion in limine when he rested his case.
6 We add that Officers Epps and Kevin Lamberto each testified that a female
witness (who was not identified at trial and did not testify) identified
Appellant as the attacker. N.T. Trial at 33, 42. Both officers identified
Appellant in-court as the person the woman identified. Id. Officer Lamberto
also identified Appellant from the surveillance video. Id. at 46. Officer
Francis Devine additionally testified that at the train station, the victim
identified Appellant as the attacker. Id. at 49. We add that at trial, the
Commonwealth introduced Appellant’s signed, written waiver of his Miranda
rights and signed inculpatory statement, in which Appellant indicated:

       I was getting on the train and another guy on the train said my
       lips and color of them were messed up. He made fun of me so I
       pulled out a razor and I cut him on the side of his face and he
       ran. And I punched him one time and I walked up the steps in
       the terminal.

Id. at 66, 75.




                                           -5-
J-S37029-20


      The trial court was in error in denying [Appellant’s] motion in
      limine requesting a dismissal of all charges in that the
      Commonwealth was proceeding to trial without the victim which
      deprived [Appellant] of his Sixth Amendment right to cross-
      examine and confront the individual accusing him of criminal
      activity.

Appellant’s Brief at 4.

      In support of his sole issue, Appellant discusses the Confrontation

Clause and the legal test for determining whether a statement is

nontestimonial. Id. at 7-9. Appellant summarizes the applicable law, and

we quote Appellant’s argument in its entirety:

      On the day of the trial, the Commonwealth indicated to the court
      that they had located the juvenile [victim] in placement in the
      City of Philadelphia. They also indicated that if necessary they
      could have him available. The court allowed evidence in the
      absence of the victim including a body cam video which was
      marked as Exhibit C-1 during the course of trial. They also
      allowed a SEPTA surveillance video to [be] shown which was
      marked as Exhibit C-4 during the course of trial.

      It is respectfully argued that the Motion in Limine made by
      [Appellant’s trial] counsel requesting that all charges be
      dismissed should have been granted and allowing trial to
      proceed without the victim and allowing introduction of the
      evidence as stated above was in violation of [Appellant’s] Sixth
      Amendment constitutional rights.

Id. at 9-10 (citations omitted and formatting altered).

      The standard of review follows:

      [W]hether a defendant has been denied his right to confront a
      witness under the Confrontation Clause of the Sixth Amendment
      to the United States Constitution, made applicable to the States
      via the Fourteenth Amendment, is a question of law, for which
      our standard of review is de novo and our scope of review is
      plenary.


                                    -6-
J-S37029-20


Commonwealth v. Rivera, --- A.3d ---, ---, 2020 WL 4999691, at *4 (Pa.

Super. 2020) (citation omitted).

        The Sixth Amendment to the United States Constitution provides
        a criminal defendant with the right “to be confronted with the
        witnesses against him.” U.S. Const. Amend. VI. Specifically, the
        Supreme Court of the United States held that the Confrontation
        Clause protects a criminal defendant’s right to confront
        witnesses bearing testimony against him or her.

Commonwealth v. Hajdarevic, 236 A.3d 87, 90 (Pa. Super. 2020)

(citation omitted).

        In Commonwealth v. Williams, 103 A.3d 354 (Pa. Super. 2014),

this Court explained that “the protection of the Confrontation Clause

attaches only to testimonial hearsay.”       Williams, 103 A.3d at 359; see

generally Crawford v. Washington, 541 U.S. 36 (2004). The Williams

Court    summarized     cases   from   the   United   States   Supreme      Court

distinguishing testimonial hearsay from nontestimonial hearsay:

        Statements are nontestimonial when made in the course of
        police interrogation under circumstances objectively indicating
        that the primary purpose of the interrogation is to enable police
        assistance to meet an ongoing emergency. They are testimonial
        when the circumstances objectively indicate that there is no such
        ongoing emergency, and that the primary purpose of the
        interrogation is to establish or prove past events potentially
        relevant to later criminal prosecution.

Id. at 359 (summarizing Davis v. Washington, 547 U.S. 813 (2006)).

        According to the Williams Court, Davis “involved admission of a

victim’s statement to a 911 operator.” Williams, 103 A.3d at 359 (citation

omitted).


                                       -7-
J-S37029-20


      When the victim [in Davis] told the operator her assailant ran
      out the door, the operator instructed the victim to stay on the
      line and answer questions. Thereafter, the operator gathered
      more information about the perpetrator and the circumstances of
      the assault. Within four minutes of the 911 call, police arrived to
      find the victim “shaken” and “frantic.” The trial court admitted a
      recording of the 911 call into evidence over the defendant’s
      Confrontation Clause objection.

Id. (citations omitted).

      The Davis Court framed the question before it as follows:

      The question before us then, is whether, objectively considered,
      the interrogation that took place in the course of the 911 call
      produced testimonial statements.

      In answering that question, the Court noted the victim was
      describing events as they were happening, rather than rendering
      an account of past events. The 911 call was plainly a call for
      help against a bona fide physical threat. The operator’s follow
      up questions were necessary to be able to resolve the present
      emergency, rather than simply to learn . . . what happened in
      the past. That is true even of the operator’s effort to establish
      the identity of the assailant, so that the dispatched officers
      might know whether they would be encountering a violent felon.
      Likewise, the informality of the 911 call—the victim provided
      frantic answers via telephone from a potentially unsafe
      environment—evinced the nontestimonial nature of the victim’s
      statements.

Id. at 359-60 (citations omitted and formatting altered).

      The Williams Court also summarized Michigan v. Bryant, 562 U.S.

344 (2011):

      in Bryant, police found the victim dying of a gunshot wound.
      They asked him what had happened, who had shot him, and
      where the shooting had occurred. The victim identified the
      defendant by first name and explained that the defendant shot
      him through the back door of the defendant’s house. The victim
      died within several hours of his conversation with police. The
      Bryant Court summarized the issue as follows:

                                     -8-
J-S37029-20



       We now face a new context: a nondomestic dispute,
       involving a victim found in a public location, suffering from
       a fatal gunshot wound, and a perpetrator whose location
       was unknown at the time the police located the victim.
       Thus, we confront for the first time circumstances in which
       the ongoing emergency discussed in Davis extends
       beyond an individual victim to a potential threat to the
       responding police and the public at large.

     The Court also explained the objective nature of the primary
     purpose inquiry: the relevant inquiry is not the subjective or
     actual purpose of the individuals involved in a particular
     encounter, but rather the purpose that reasonable participants
     would have had, as ascertained from the individuals’ statements
     and actions and the circumstances in which the encounter
     occurred. The existence of an ongoing emergency is important
     because it indicates that the declarant’s purpose in speaking was
     to help resolve a dangerous situation rather than prove past
     events. The zone of potential victims and the type of weapon
     involved inform the inquiry. . . .

     In a passage highly relevant to the matter on appeal, the
     Bryant Court discussed the relevance of the victim’s medical
     condition.

       The medical condition of the victim is important to the
       primary purpose inquiry to the extent that it sheds light on
       the ability of the victim to have any purpose at all in
       responding to police questions and on the likelihood that
       any purpose formed would necessarily be a testimonial
       one. The victim’s medical state also provides important
       context for first responders to judge the existence and
       magnitude of a continuing threat to the victim,
       themselves, and the public.

     Finally, the Bryant Court explained that the statements of both
     parties are relevant to determining a conversation’s primary
     purpose.     The Court recognized that police serve as first
     responders and as investigators and therefore can have mixed
     motives. Likewise, an injured victim could have mixed motives
     in making a statement to a police officer. The nature and
     severity of the victim’s injuries are relevant to the victim’s
     purpose in making his or her statements. In summary, the

                                   -9-
J-S37029-20


       existence and duration of an emergency depend on the type and
       scope of danger posed to the victim, the police, and the public.

Williams, 103 A.3d at 360-61 (citations omitted and formatting altered).

       The Bryant Court held that the facts established

       an ongoing emergency because an armed shooter, whose motive
       for and location after the shooting were unknown, had mortally
       wounded the victim within a few blocks and a few minutes of the
       location where the police found him. The victim made the
       statements introduced at trial within minutes of his encounter
       with police and before they had secured the scene. The victim
       was in pain and repeatedly asked when paramedics would arrive.
       The Court therefore did not believe the victim had a primary
       purpose of establishing events relevant to a criminal prosecution.
       The questions from the police officers simply allowed them to
       assess the situation, the threat to their own safety, and possible
       danger to the potential victim and to the public. The encounter
       between the victim and the police lacked formality, and was
       similar, though not identical, to the informal, harried 911 call in
       Davis . . . .       The Court therefore concluded the victim’s
       statements were nontestimonial and their admission at the
       defendant’s trial did not violate his Confrontation Clause rights.

Id. at 361 (citations omitted and formatting altered).

       To the extent Appellant apparently challenges the admission of the

videos, this Court addressed a similar issue in Commonwealth v.

McKellick, 24 A.3d 982 (Pa. Super. 2011).7              In McKellick, the Court

resolved the admissibility of a silent videotape of the defendant performing

field sobriety tests unsuccessfully.           McKellick, 24 A.3d at 985.    The

____________________________________________


7 As noted above, Appellant contends that introduction of the body cam
video and the surveillance video in lieu of the victim’s testimony violated his
Sixth Amendment rights. See Appellant’s Brief at 9-10.




                                          - 10 -
J-S37029-20


defendant contended, among other things, that his right of confrontation

was violated when the Commonwealth introduced the videotape without

permitting him to confront the arresting officer, who had passed away prior

to the defendant’s trial. Id. at 985-86.

      In resolving the issue, the McKellick Court observed that a “visual

recording of a suspect’s legally compelled actions, though perhaps highly

incriminating, would not, in general, constitute communicative or testimonial

evidence.”    Id. at 987 (citation omitted); see also Commonwealth v.

Rishel, 582 A.2d 662, 664 (Pa. Super. 1990) (summarizing procedural

posture of Pennsylvania v. Muniz, 496 U.S. 582 (1990), in which an

appellate court noted that “field sobriety tests in front of the video camera

[generally elicits] physical and not testimonial evidence”).

      Instantly, and as set forth previously, the police arrived within a few

minutes of the assault.    See N.T. Trial at 20; accord Trial Ct. Op. at 1.

Upon arriving at the scene, the police asked the victim, who was bleeding

from the face, “what had happened,” and the victim responded that “the guy

cut his face.” See N.T. Trial at 28-29. The police asked the victim if he saw

“the male and [the victim] said no I did not see him.” Id. at 29.

      Similar to the Bryant Court, we agree with the trial court that the

above facts established an ongoing emergency in which the police’s inquiry

“allowed them to assess the situation, the threat to their own safety, and

possible danger . . . to the public.”         See Williams, 103 A.3d at 361


                                     - 11 -
J-S37029-20


(summarizing Bryant). To paraphrase the Williams Court, the “encounter

between the victim and the police lacked formality” and was similar to the

police inquiry in Bryant and the 911 call in Davis. See id. at 359-61. We

therefore agree with the trial court that the instant “victim’s statements

were nontestimonial and their admission at [Appellant’s] trial did not violate

his Confrontation Clause rights.” See id. at 361.

       Finally, as noted above, Appellant argues that the trial court erred by

denying his motion in limine and “allowing trial to proceed without the victim

and allowing introduction of the” body cam and surveillance video.

Appellant’s Brief at 9-10.8        Appellant, however, did not explain how the

videos at issue constitute testimonial hearsay, which is subject to the Sixth

Amendment right of confrontation. Cf. McKellick, 24 A.3d at 987; cf. also

Rishel, 582 A.2d at 664.            Regardless, we agree with the trial court’s

reasoning that the body cam video at issue depicted the victim in a state of

distress and was a nontestimonial “excited utterance.” See Trial Ct. Op. at

5-6; see generally Commonwealth v. Manley, 985 A.2d 256, 266 (Pa.

Super. 2009). We also agree with the trial court’s reasoning that the SEPTA

surveillance video was also nontestimonial in nature. See Trial Ct. Op. at 6-

____________________________________________


8 As we noted above, the motion in limine was not part of the certified
record and apparently challenged the admission of the surveillance video
only. N.T. Trial at 10-11. Out of an abundance of caution, we address
Appellant’s challenge to the admission of the body cam video, as well.




                                          - 12 -
J-S37029-20


7. We observe that if a silent videotape of a defendant’s “legally compelled

actions,” e.g., field sobriety tests, does not violate a defendant’s right of

confrontation, then it would appear to follow that a surveillance videotape

involving   no   legally   compelled    actions   whatsoever   would    also   be

nontestimonial in nature.      Cf. McKellick, 24 A.3d at 987.          For these

reasons, Appellant’s claim that his Sixth Amendment right to confront his

accuser was not violated. See Rivera, --- A.3d at ---, 2020 WL 4999691, at

*4.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




                                       - 13 -
                                                                                        1_Opinion
                                                                             Circulated 10/30/2020 10:49 AM




      IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                            CRIMINAL DIVISION



    COMMONWEALTH OF PENNSYLVANIA                        CP-23-CR-736-2019

                               vs.                      3416 EDA 2019

               JONATHAN WINSTON


A. Sheldon Kovach, Esquire, on behalf of the Commonwealth
Scott D. Galloway, Esquire, on behalf of the Defendant


                                         OPINION
    Bradley, J.                                      FILED:



          At the conclusion of a non-jury trial the Defendant, Jonathon Winston, was found

guilty of aggravated assault', a first-degree felony and possessing an instrument of crime2, a

first-degree misdemeanor. He was sentenced on October 29, 2019 to an aggregate term of

imprisonment of ten to twenty years. Briefly, the incident that gave rise to Defendant's

conviction occurred on Saturday, October 6, 209 at about 12:30 p.m. Defendant assaulted

the victim on a SEPTA train in Upper Darby at the 59th Street Terminal, slashing him with a

broken razor. Defendant "sliced" the victim's face from his hairline to his jaw and inflicted

multiple additional lacerations. The victim bled profusely and was in a highly agitated state

when responders came to hisaid within three minutes of the assault. The assault was




1   18 Pa.C.S.A. §2702(a)(1)
2
    18 Pa.C.S.A. §907(a)

                                                 1
captured in a SEPTA surveillance video, Exhibit C-4. Body cam video captured by a

responding officer showed the victim's extensive injuries. After his arrest the Defendant

waived his Miranda rights at the Upper Darby Police station. In a post-waiver interview he

stated that as he was getting on the train another man made fun of him so he "pulled a razor

and cut him on the side of the face." Exhibit C-12. A razor was recovered from the SEPTA car

where the attack took place. The razor did not appear in the SEPTA video until after the

attack and after Defendant exited the train. The Defendant had walked past the area where

the razor was recovered.

      On November 27, 2019 Defendant filed a timely Notice of Appeal. In response to the

Trial Court's Order directing him to file a Concise Statement of Errors Complained of on

Appeal Defendant has identified a single issue:

      Was the Trial Court in error in denying Defendant's Motion in Limine requesting a
       dismissal of all charges in that the Commonwealth was proceeding to Trial
      without the victim deprived(sic) the Defendant of his Sixth Amendment right to
      cross-examine and confront the individual accusing him of criminal activity?


Rule 1925(b) Statement.

      "The Sixth Amendment to the United States Constitution guarantees that '[i]n all

criminal prosecutions, the accused shall enjoy the right ... to be confronted with the

witnesses against him.' U.S. Const., amend. VI. This constitutional protection is known

as the Confrontation Clause." Commonwealth v. Allshouse, 985 A.2d 847, 852 (Pa.

2009). "The Confrontation Clause prohibits out-of-court testimonial statements by a

witness, regardless of whether the statements are deemed reliable by the trial court,

unless (1) the witness is unavailable, and (2) the defendant had a prior opportunity to
                                               2
cross-examine the witness." Id. citing Crawford v. Washington, 541 U.S. 36, 124 S.Ct.

1354, 158 L.Ed.2d 177 (2004). However, "where nontestimonial hearsay is at issue, it is

wholly consistent with the Framers' design to afford the States flexibility in their

development of hearsay law." Id. at 853 quoting Crawford v. Washington, 541 U.S. 68,

124 S.Ct. 1354.

       In determining whether a statement is nontestimonial the courts have

conducted what has come to be called a "primary purpose inquiry." Id. at 854 citing

Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). If a

declarant makes a statement and it is made with the purpose of enabling police to meet

an ongoing emergency it is nontestimonial. "Conversely, a statement is testimonial. .. if:

(1) it was made in absence of an ongoing emergency; and(2) the primary objective of

the interrogation or questioning that resulted in the statement was to establish or prove

past events." Id. (emphasis added). In Allhouse, supra, the Supreme Court found that

statements made by a child witness to a CVS worker seven days after the child's

brother suffered a spiral fracture to his humerus were made during the course of an

ongoing emergency. The children were removed from the appellant's home and placed

with their grandparents after the victim's injury was discovered. The appellant

suggested to the CVS worker that a grandparent may have injured the victim. The child

witness was in the custody of her grandparents and in response to thae appellant's

accusation the CVS worker went to their home to check on the child's well-being.

During this visit the child reported that the appellant caused the victim's injury.




                                                3
      On the day of trial the victim in this case was in juvenile placement in

Philadelphia. Before trial he informed the prosecution that he was not willing to

cooperate with the Commonwealth in its pursuit of a conviction against the Defendant.

Nevertheless, the Commonwealth moved forward and presented evidence that rendered

the victim's testimony unnecessary. See N.T. 8/5/20 p. 11.

       Exhibit C-1 was introduced through the testimony of SEPTA Police Patrol Officer

Nicholas Epps. N.T. 8/5/19 p. 25. Officer Epps was wearing a bodycam when he was

called to respond to "an assault on the outbound train." Id. at 26. He immediately

turned his camera on at 12:31 p.m. and within eight seconds he was with the victim,

who appears on the video, Exhibit C-1. The victim is bleeding from the face and

"agitated." This description, offered by Officer Epps in his testimony, does not convey

the level of terror that the victim was exhibiting. Officer Epps responds to the call and

asks the victim what happened and he screams, "the guy cut my face and shit." He is

hysterical and relates that he did not know the man and that his assailant was "fucking

crazy." Exhibit C-2 depicts the victim's injuries in photographic form and demonstrates

that his level of panic was understandable given the severity of the injuries and the fact

that, as demonstrated by Exhibit C-4 the SEPTA surveillance video, the attack occurred

only two to three minutes earlier. See N.T. 8/5/19 p. 45 (showing the assault occurring

at 12:28:35 p.m.) Following his interaction with the victim, at the direction of an Upper

Darby police officer, Officer Epps continued on to search for more victims on the

platform. Id. at 33.




                                                4
        This evidence did not infringe on Defendant's right to confront witnesses against

him because, without question, it is nontestimonial and falls into the "excited utterance"

exception to the rule against Hearsay.3 See Pa.R.E. 803(2).

        [A] spontaneous declaration by a person whose mind has been suddenly
        made subject to an overpowering emotion caused by some unexpected
        and shocking occurrence, which that person has just participated in or
        closely witnessed, and made in reference to some phase of that
        occurrence which he perceived, and this declaration must be made so
        near the occurrence both in time and place as to exclude the likelihood of
        its having emanated in whole or in part from his reflective faculties ....
        Thus, it must be shown first, that [the declarant] had witnessed an event
        sufficiently startling and so close in point of time as to render her
        reflective thought processes inoperable and, second, that her declarations
        were a spontaneous reaction to that startling event.
        The circumstances surrounding the statements may be sufficient to
        establish the existence of a sufficiently startling event.


Commonwealth v. Colon, 102 A.3d 1033, 1037-38 (Pa. Super. 2014) quoting

Commonwealth v. Murray, 83 A.3d 137, 157-158 (Pa. 2013) (citations omitted). The

fact that Officer Epps approached and asked the victim "what happened?" does not

warrant a different conclusion. See Colon, supra, (officer encountered recently

assaulted victim and asked, "what happened?" Her immediate response was an excited

utterance.)



3'"Hearsay' is defined as a statement, other than one made by the declarant while testifying at trial or hearing,
offered in evidence to prove the truth of the matter asserted. Rules of Evid., Rule 801(c), 42 Pa.C.S.A."
Commonwealth v. Gray, 867 A.2d 560 (Pa. Super. 2005).

                                                        5
        The victim's statements were made within three minutes of a vicious assault that

left him severely injured and bleeding profusely. They were given under what must be

considered "informal" circumstances: on the SEPTA platform. The victim was borderline

hysterical when Officer Epps came to his aid. Following his interaction with the victim

Officer Epps continued to search for additional victims. An immediate and ongoing

emergency existed and the victim's nontestimonial statements were made during the

course of that emergency.4

        The SEPTA surveillance video that was viewed without audio at trial was also

nontestimonial. In Commonwealth v. McKellick, 24 A.3d 982 (Pa. Super. 2011) it was

the appellant's contention that his right to confront his "accuser" was violated when

video from a dashboard-mounted camera that depicted the appellant's failed attempts

at field sobriety tests was entered into evidence. The officer who conducted the motor

vehicle stop and the subsequent investigation died before trial. The appellant claimed

that the introduction of the video evidence without the deceased officer's testimony

violated his Sixth Amendment and Article I, §9 constitutional rights to confront

witnesses against him. The Superior Court found that the trial court did not abuse its




4 Assuming arguendo that the Trial Court erred by allowing the audio that included the Victim's statements into
evidence, that error was harmless. The remaining evidence was overwhelming. In the course of being
"processed" at the Upper Darby Police Station Defendant told Officer Francis Devine that he had used a razor to
cut someone. N.T. 8/5/19 p. 51. When, incident to arrest his blood soaked clothes were seized, the Defendant
thanked Officer Devine: "[b]ecause when he had cut the guy the guy was bleeding a lot and it grossed him
out." Id. A razor that was recovered from the L train in the vicinity of the attack was introduced into evidence.
Id. at 56-60. After being Mirandized, in a written statement Defendant admitted pulling a razor and cutting a
guy who made fun of him. See jg. at 65-75. The SEPTA video, Exhibit C-4, captured the Defendant on the train
as he committed the assault and as he left the train: "[T]he properly admitted and uncontradicted evidence of
guilt was so overwhelming and the prejudicial effect of the error was so insignificant by comparison that the
error could not have contributed to the verdict." Commonwealth v. Stallworth, 368, 781 A.2d 110, 120 (Pa.
2001).
                                                        6
discretion by admitting the video. The video evidence did not infringe on the

defendant's right to confront witnesses against him because it was not testimonial.

Quoting Commonwealth v. Mollett, 5 A.3d 291, 307 (Pa.Super. 2010), the Court

explained:

        Whether a defendant has been denied his right to confront a witness is a
        question of law for which our standard of review is de novo and our scope
        of review is plenary. Commonwealth v. Atkinson, 987 A.2d 743
        (Pa.Super.2009). In Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354,
        158 L.Ed.2d 177 (2004), the Supreme Court held that the right of
        confrontation, when the government attempts to introduce testimonial
        hearsaY, requires that the witness who made the statement be
        unavailable for trial and that the defendant had a prior opportunity to
        cross-examine that witness. Crawford, supra.

24 A.3d at 986 (emphasis in original). The evidence in McKe/lick, which did not include

audio, was demonstrative5, not testimonial. It was properly authenticated through the

testimony of the Pennsylvania State Police mobile video recording officer who was

responsible for downloading videos from the video recording equipment in police

vehicles onto disks upon a trooper's request and who explained the system generally

and identified the video specifically. That officer's testimony sufficiently authenticated

the evidence. It demonstrated that the video was a "fair and accurate representation of

what it is purported to depict." Id. Therefore, the demonstrative evidence was properly

admitted. To the extent that the testifying trooper described the events that were



5 Demonstrative evidence is evidence which is "tendered for the purpose of rendering other evidence more
comprehensible to the trier of fact." Demonstrative evidence such as photographs, motion pictures, diagrams,
and models have long been permitted to be entered into evidence provided that the demonstrative evidence
fairly and accurately represents that which it purports to depict. See Commonwealth v. McKellick, 24 A.3d 986-
87.

                                                       7
included in the video, the Superior Court found that the trial court, as the finder of fact,

was free to believe or disbelieve the witness's depiction of events recorded therein and

to determine whether the videotape accurately and fairly represented the appellant's

actions during the stop. Thus, the evidence was not testimonial and the appellant's

right to confront witnesses against him was not infringed on due to the arresting

officers absence at trial.

        Similarly, in this case the SEPTA video did not include audio. It was

authenticated by stlpulatlon, 6 To the extent that any witnesses viewing the video

characterized the events depicted therein, the Trial Court sitting as fact finder was free

to draw its own conclusions be they similar to or at variance with the testimony that

accompanied the presentation of the video. Because the evidence is demonstrative, not

testimonial, Defendant's claim has no merit.

        In light of the foregoing it is respectfully submitted that judgment of sentence

should be affirmed.


                                                            BY THE COURT:




                                                         Jtyfies P. Bradley,      r




66 Exhibit C-4 was identified as the "surveillance video from SEPTA." N.T. 8/5/19 p. 44. The evidence was
stipulated to. The notes of testimony erroneously state that the "incident" was stipulated to rather than the
"evidence."
                                                        8